 



Exhibit 10.1

 

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of ___________, 201_, between LookSmart, Ltd., a
Delaware corporation (the “Company”), and ____________ (the “Indemnitee”).

 

RECITALS

 

Both the Company and Indemnitee recognize that highly competent persons have
become more reluctant to serve publicly-held corporations as directors or in
other capacities unless they are provided with adequate protection through
insurance or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation.

 

In recognition of Indemnitee’s need for substantial protection against personal
liability in order to enhance Indemnitee’s continued service to the Company in
an effective manner and Indemnitee’s reliance on the provisions of the Company’s
Certificate of Incorporation (“Certificate of Incorporation”) and the Company’s
Bylaws (the “Bylaws”) requiring indemnification of the Indemnitee to the fullest
extent permitted by law, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by such Certificate of
Incorporation and Bylaws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such Certificate of
Incorporation or Bylaws or any change in the composition of the Company’s Board
of Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement.

 

The Certificate of Incorporation, the Bylaws and the General Corporation Law of
the State of Delaware (“DGCL”) expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification.

 

It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified.

 

This Agreement is a supplement to and in furtherance of the Certificate of
Incorporation and Bylaws and any resolutions adopted pursuant thereto and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 



-1-

 

 

AGREEMENT

 

In consideration of the premises and of Indemnitee agreeing to serve or
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1. Basic Indemnification Agreement.

 

(a) In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim (as defined in Section 9(b)) by reason of (or arising in
part out of) an Indemnifiable Event (as defined in Section 9(d)), the Company
shall indemnify Indemnitee to the fullest extent permitted by law as soon as
practicable but in any event no later than 30 days after written demand is
presented to the Company, against any and all Expenses (as defined in Section
9(c)), judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection therewith)
of such Claim actually and reasonably incurred by or on behalf of Indemnitee in
connection with such Claim and any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement. If requested by Indemnitee in writing, the
Company shall advance (within ten business days of such written request) any and
all Expenses to Indemnitee (an “Expense Advance”). Notwithstanding anything in
this Agreement to the contrary, prior to a Change of Control (as defined in
Section 9(a)) and except as set forth in Sections 1(b), 3 and 7, Indemnitee
shall not be entitled to indemnification pursuant to this Agreement in
connection with any Claim (i) initiated by Indemnitee against the Company or any
director or officer of the Company unless the Company has joined in or consented
to the initiation of such Claim; (ii) made on account of Indemnitee’s conduct
which constitutes a breach of Indemnitee’s duty of loyalty to the Company or its
stockholders or is an act or omission not in good faith or which involves
intentional misconduct or a knowing violation of the law; or (iii) arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(b) Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section 1(a) shall not be applicable if the Reviewing Party (as
defined in Section 9(e)) has determined (in a written opinion, in any case in
which the special independent counsel referred to in Section 2 is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 1(a) shall be subject to the condition that the Company receives an
undertaking that, if, when and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced legal proceedings in the
Court of Chancery of the State of Delaware (the “Delaware Court”) to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control, the Reviewing Party shall be the special
independent counsel referred to in Section 2. If there has been no determination
by the Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in the
Delaware Court seeking an initial determination by the court or challenging any
such determination by the Reviewing Party or any aspect thereof and the Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee. The Company shall indemnify Indemnitee for
Expenses incurred by Indemnitee in connection with the successful establishment
or enforcement, in whole or in part, by Indemnitee of Indemnitee’s right to
indemnification or advances.

 



-2-

 

 

2. Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by two-
thirds or more of the Company’s Board of Directors who were directors
immediately prior to such Change in Control) then with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement, the Bylaws or
Certificate of Incorporation now or hereafter in effect relating to Claims for
Indemnifiable Events, the Company shall seek legal advice only from special
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed) and who has not
otherwise performed services for the Company within the last five years (other
than in connection with such matters) or for Indemnitee. In the event that
Indemnitee and the Company are unable to agree on the selection of the special
independent counsel, such special independent counsel shall be selected by lot
from among at least five law firms with offices in the State of Delaware having
more than fifty attorneys, having a rating of “av” or better in the then current
Martindale Hubbell Law Directory and having attorneys which specialize in
corporate law. Such selection shall be made in the presence of Indemnitee (and
his legal counsel or either of them, as Indemnitee may elect). Such counsel,
among other things, shall, within 90 days of its retention, render its written
opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the special independent counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities, and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

3. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee in writing, shall (within ten business days of such
written request) advance such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any Claim asserted against or action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement, the Bylaws or Certificate of
Incorporation now or hereafter in effect relating to Claims for Indemnifiable
Events and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be. The Indemnitee shall qualify
for advances solely upon the execution and delivery to the Company of an
undertaking providing that the Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined that the Indemnitee is not entitled to
be indemnified by the Company.

 



-3-

 

 

4. Partial Indemnity. If Indemnitee is entitled under any provisions of this
Agreement to indemnification by the Company of some but not all of the Expenses,
liabilities, judgments, fines, penalties and amounts paid in settlement of a
Claim, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith. In connection with any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder the burden of proof shall be on the Company
to establish that Indemnitee is not so entitled.

 

5. No Presumption. For purposes of this Agreement, the termination of any
action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief.

 

6. Notification and Defense of Claim. Within 30 days after receipt by Indemnitee
of notice of the commencement of a Claim which may involve an Indemnifiable
Event, Indemnitee will, if a claim in respect thereof is to be made against the
Company under this Agreement, submit to the Company a written notice identifying
the proceeding, but the omission so to notify the Company will not relieve it
from any liability which it may have to Indemnitee under this Agreement unless
the Company is materially prejudiced by such lack of notice. With respect to any
such Claim as to which Indemnitee notifies the Company of the commencement
thereof:

 

(a) the Company will be entitled to participate therein at its own expense;

 

(b) except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel selected by the Board of
Directors and satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense thereof, the Company will not
be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ its own counsel in such action, suit
or proceeding, but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such action, or (iii) the Company shall not in
fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any claim
brought by or on behalf of the Company or as to which Indemnitee shall have made
the conclusion provided for in clause (ii) above; and

 

(c) the Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
or delay their consent to any proposed settlement.

 



-4-

 

 

7. Non-exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Certificate of Incorporation, the
Bylaws, the DGCL, any agreement, a vote of the stockholders, a resolution of
directors or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee
acting on behalf of the Company and at the request of the Company prior to such
amendment, alteration or repeal. To the extent that a change in the DGCL
(whether by statute or judicial decision), the Certificate of Incorporation or
the Bylaws permits greater indemnification by agreement than would be afforded
currently under the Certificate of Incorporation, the Bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

8. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any Company director
or officer. If, at the time the Company receives notice from any source of a
Claim as to which Indemnitee is a party or a participant (as a witness or
otherwise), the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Claim in accordance with the terms of such policies. The Company shall indemnify
Indemnitee for Expenses incurred by Indemnitee in connection with any successful
action brought by Indemnitee for recovery under any insurance policy referred to
in this Section 8 and shall advance to Indemnitee the Expenses of such action in
the manner provided in Section 3 above.

 

9. Certain Definitions.

 

(a) A “Change in Control” shall be deemed to have occurred if:

 

(1) any person, as that term is used in Section 13(d) and Section 14(d)(2) of
the Exchange Act, becomes, is discovered to be, or files a report on Schedule
13D or 14D-1 (or any successor schedule, form or report) disclosing that such
person is a beneficial owner (as defined in Rule 13d-3 under the Exchange Act or
any successor rule or regulation), directly or indirectly, of securities of the
Company representing 20% or more of the total voting power of the Company’s then
outstanding Voting Securities (unless such person becomes such a beneficial
owner in connection with the initial public offering of the Company);

 



-5-

 

 

(2) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company and any new
director whose election by the Board of Directors or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof;

 

(3) the Company, or any material subsidiary of the Company, is merged,
consolidated or reorganized into or with another corporation or other legal
person (an “Acquiring Person”) or securities of the Company are exchanged for
securities of an Acquiring Person, and immediately after such merger,
consolidation, reorganization or exchange less than a majority of the combined
voting power of the then outstanding securities of the Acquiring Person
immediately after such transaction are held, directly or indirectly, in the
aggregate by the holders of Voting Securities immediately prior to such
transaction;

 

(4) the Company, or any material subsidiary of the Company, in any transaction
or series of related transactions, sells or otherwise transfers all or
substantially all of its assets to an Acquiring Person, and less than a majority
of the combined voting power of the then outstanding securities of the Acquiring
Person immediately after such sale or transfer is held, directly or indirectly,
in the aggregate by the holders of Voting Securities immediately prior to such
sale or transfer;

 

(5) the Company and its subsidiaries, in any transaction or series of related
transactions, sells or otherwise transfers business operations that generated
two thirds or more of the consolidated revenues (determined on the basis of the
Company’s four most recently completed fiscal quarters) of the Company and its
subsidiaries immediately prior thereto;

 

(6) the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing that a change in
control of the Company has or may have occurred or will or may occur in the
future pursuant to any then existing contract or transaction; or

 

(7) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this paragraph (ii).

 

Notwithstanding the provisions of Section 9(a)(1) or 9(a)(4), unless otherwise
determined in a specific case by majority vote of the Board of Directors of the
Company, a Change of Control shall not be deemed to have occurred for purposes
of this Agreement solely because (i) the Company, (ii) an entity in which the
Company directly or indirectly beneficially owns 50% or more of the voting
securities or (iii) any Company sponsored employee stock ownership plan, or any
other employee benefit plan of the Company, either files or becomes obligated to
file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares of stock of the Company, or because the Company reports that a
Change in Control of the Company has or may have occurred or will or may occur
in the future by reason of such beneficial ownership.

 



-6-

 

 

(b) A “Claim” is any threatened, pending or completed action, suit, proceeding
or alternative dispute resolution mechanism, or any inquiry, hearing or
investigation whether conducted by the Company or any other party, whether
civil, criminal, administrative, investigative or other.

 

(c) “Expenses” include attorneys’ fees and all other costs, fees, expenses and
obligations of any nature whatsoever paid or incurred in connection with
investigating, defending, being a witness in or participating in (including
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any Indemnifiable Event.

 

(d) An “Indemnifiable Event” is any event or occurrence (whether before or after
the date hereof) related to the fact that Indemnitee is or was a director,
officer, employee, consultant, agent or fiduciary of or to the Company, or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity.

 

(e) A “Reviewing Party” is (i) a majority of the Company’s Board of Directors
who are not parties to such Claim for which Indemnitee is seeking
indemnification, even though less than a quorum, (ii) by a committee of
directors who are not parties to such Claim for which Indemnitee is seeking
indemnification that is designated by majority vote of such directors, even
though less than a quorum, or (iii) if there are no directors who are not
parties to such Claim for which Indemnitee is seeking indemnification, or if
such directors so direct, or if there has been a Change in Control, the special
independent counsel referred to in Section 2 hereof.

 

(f) “Voting Securities” means any securities of the Company which vote generally
in the election of directors.

 

10. Amendments, Termination and Waiver. No supplement, modification, amendment
or termination of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

11. Contribution. If the indemnification provided in Sections 1 and 3 is
unavailable, then, in respect of any Claim in which the Company is jointly
liable with Indemnitee (or would be if joined in the Claim), the Company shall
contribute to the amount of Expenses, judgments, fines, penalties and amounts
paid in settlement as appropriate to reflect: (i) the relative benefits received
by the Company, on the one hand, and Indemnitee, on the other hand, from the
transaction from which the Claim arose, and (ii) the relative fault of the
Company, on the one hand, and of Indemnitee, on the other, in connection with
the events which resulted in such Expenses, judgments, fines, penalties and
amounts paid in settlement, as well as any other relevant equitable
considerations. The relative fault of the Company, on the one hand, and of
Indemnitee, on the other, shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses
and Liabilities. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 11 were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations described in this Section 11.

 



-7-

 

 

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under insurance policy, Certificate of Incorporation or otherwise) of the
amounts otherwise identifiable hereunder.

 

14. Entire Agreement. This Agreement contains the final, complete and exclusive
statement of the agreement between the Company and Indemnitee with respect to
the subject matter of this Agreement and supersedes any prior or contemporaneous
understandings, agreements, communications, correspondence or representations by
or between the parties, whether written or oral, relating to the subject matter
of this Agreement.

 

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouse, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director or officer (or in one of the
capacities enumerated in Section 9(d) hereof) of the Company or of any other
enterprise at the Board of Director’s request.

 

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

 

17. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, irrevocably, to the extent
such party is not a resident of the State of Delaware, as its agent in the State
of Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

 



-8-

 

 

18. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

Executed this ______ day of _____________, 201_.

 



  LookSmart, Ltd.               By:         [Name]     [Title]                  
[Indemnitee]

 





-9-

